

116 S3278 IS: Disaster Assistance for Rural Communities Act
U.S. Senate
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3278IN THE SENATE OF THE UNITED STATESFebruary 12, 2020Mr. Risch (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo modify the requirements for the Administrator of the Small Business Administration relating to declaring a disaster in a rural area, and for other purposes.1.Short titleThis Act may be cited as the Disaster Assistance for Rural Communities Act.2.Disaster declaration in rural areas(a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following:(16)Disaster declaration in rural areas(A)DefinitionsIn this paragraph—(i)the term rural area means an area with a population of less than 200,000 outside an urbanized area; and(ii)the term significant damage means, with respect to property, uninsured losses of not less than 40 percent of the estimated fair replacement value or pre-disaster fair market value of the damaged property, whichever is lower.(B)Disaster declarationNotwithstanding section 123.3(a) of title 13, Code of Federal Regulations, or any successor regulation, the Administrator may declare a disaster in a rural area for which a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) if—(i)the Governor of the State in which the rural area is located requests such a declaration; and(ii)any home, small business concern, private nonprofit organization, or small agricultural cooperative has incurred significant damage in the rural area.(C)SBA reportNot later than 120 days after the date of enactment of this Act, and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on, with respect to the 1-year period preceding submission of the report—(i)any economic injury that resulted from a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) in a rural area; (ii)each request for assistance made by the Governor of a State under subparagraph (B)(i) and the response of the Administrator, including the timeline for each response; and(iii)any regulatory changes that will impact the ability of communities in rural areas to obtain disaster assistance under this subsection..(b)RegulationsNot later than 120 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue regulations to carry out the amendment made by subsection (a).(c)GAO report(1)Definition of rural areaIn this subsection, the term rural area means an area with a population of less than 200,000 outside an urbanized area.(2)ReportNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on—(A)any unique challenges that communities in rural areas face compared to communities in metropolitan areas when seeking to obtain disaster assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); and(B)legislative recommendations for improving access to disaster assistance for communities in rural areas.